DETAILED ACTION
This action is responsive to the communications filed on 5/12/2020.
Currently, claims 1-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2019/0165882: hereinafter “You”).

With regards to claims 1 and 21, You teaches an apparatus and a method for wireless communication (figs. 1-14: the apparatus is mapped to at least the wireless transmitting communication device 10 of figure 14, [0182-0186] [Wingdings font/0xE0] where [0186] states “transmit antennas”, also see figure 7.  The method steps are implemented as functions of the cited hardware), comprising:  
	2a processor (figs. 1-14: at least processor 11 of transmitted device 10 is mapped to the claimed processor);
	3memory in electronic communication with the processor (figs. 1-14: memory 12 which is in electronic communication with processor 11 within transmitted device 10.  ; and
	4instructions stored in the memory and executable by the processor to cause the 5apparatus (previously addressed) to (addressed below):
		 6segment a transport block (TB) into a plurality of data segments (figs. 1-14: including figs. 9+10, where figure 10 discloses an input TB into a plurality of data segments (code block (CB) segmentation CB_0 to CB_N-1)); 
		generate a code block level (CB-level) error detection code (EDC) for each data segment of a subset of the plurality of data segments (figs. 1-14; where figure 10 discloses CB level error detection codes is applied to a subset of the plurality of data segments (inner code encoding) corresponding to respective CBs, including CB_0 through CB_N-1 (which include ‘payload data’).  Note that the order of the inner and outer error detection coding applied at the transmitter is interchangeable as addressed by [0129]+[0136], [0129] discloses that the outer EDC is applied first followed by the inner EDC; and [0136] states “outer code encoding may be performed after channel code (that is, inner code) encoding as the case may be”); 
		9generate a transport block level (TB-level) EDC based at least in part 10on the plurality of data segments (figs. 1-14; where figure 10 discloses TB level EDC is applied based at least in part of the plurality of data segments (outer code encoding));
		 11generate a codeword (figs. 1-14: see figures 9+10+14, where [0186] stating “the processor 11 converts a data stream to be transmitted into K layers through demultiplexing, channel coding, scrambling, and modulation. The coded data stream is also codeword” (emphasis added)) based at least in part on the plurality of data 12segments , the CB-level EDCs for the subset of the plurality of data segments, and the 13TB-level EDC (figs. 1-14: see figures 9+10+14, where [0186] stating “the processor 11 converts a data stream to be transmitted into K layers through demultiplexing, channel coding, scrambling, and modulation. The coded data stream is also referred to as a codeword” (emphasis added).  Where the ‘codeword’ including the TB-level EDC, CB-level EDCs, and data segments.  The rest of the limitations were previously addressed); and
		14transmit the codeword via a wireless channel (figs. 1-14 the codeword as well as wireless transmission to a receiver device (over a wireless channel) were all previously addressed.  See figs. 7+9+10+14, also see [0186] [Wingdings font/0xE0] “each codeword is transmitted to the receiving device” and “RF unit 13 may include… transmit antennas”).

With regards to claims 2 and 22, You teaches the limitations of claims 1 and 21.
	You further teaches wherein the instructions to generate the 2codeword are executable by the processor to cause the apparatus (previously addressed) to (addressed below):  
	3encode the plurality of data segments, the CB-level EDCs, and the TB-level 4EDC using a polar code to obtain the codeword ([0126] states “polar code may be used” in which case the limitations are met.  The other limitations were previously addressed or are readily apparent).



	You further teaches wherein each of the CB-level EDCs includes a first number of bits and the TB-level EDC includes a second number of bits that differs from the first number of bits (the CB-level EDCs and TB-level EDC were previously addressed, figure 10 show graphically that the TDC-level EDC is a different size/length than the CB-level EDC, where the CB-level EDCs and TB-level EDC have bit lengths (hence use of the phrase parity bits, (which is replete in the You reference but also see [0126+0129] parity bits)).

With regards to claim 7, You teaches the limitations of claim 1.
	You further teaches wherein at least one code block of a plurality of code blocks ) includes the TB-level EDC (figs. 1-14: code blocks were previously addressed.  Figure 10 show at least one CB includes TB-level EDC) and a data segment of the plurality of data segments that has fewer bits than at least one other data segment of the plurality of data segments (figs. 1-14: see at least [0161] and [0180-0181] which addresses different sizes, the CBs were previously addressed).

With regards to claims 8 and 25, You teaches the limitations of claims 1 and 21.
	You further teaches wherein the instructions are further 2executable by the processor to cause the apparatus (previously addressed) to (addressed below):
	3receive feedback indicating that at least one data segment of the plurality of 4data segments did not pass error detection ([0061]+[0115]+[0125]+[0133-0133]+[0156]; reception of a NACK or retransmission request (and/or retransmission receiving device may recover the specific CB only or request retransmission for the specific CB” and see [0115] “reception/transmission of UL ACK/NACK for the DL data may be performed in one subframe. As a result, the time taken to retransmit data when a data transmission error occurs may be reduced, thereby minimizing the latency of final data transmission”);  
	5generate a second codeword based at least in part on the at least one data 6segment (figs. 1-14: generation of a second codeword (using a similar circuitry, functions, steps as the first codeword) including the at least the one CB that corresponds to the receiver’s retransmission requested for the at least one CB (addressed above)); and 
	7transmit the second codeword via the wireless channel (these limitations were previously addressed or are readily apparent).

With regards to claim 9, You teaches the limitations of claim 8.
	You further teaches the method of claim 8 (previously addressed), further comprising (addressed below):  
	2processing a sequence of bits included in the feedback to determine which one 3or more of the plurality of data segments passed error detection and which one or more of the 4plurality of data segments did not pass error detection (figs. 1-14: transmitting communication device receiving and processing the ‘uplink ACK/NACK for the downlink data with regards to the stated DL data retransmission’ (see [0115]), the receiving device ability of ‘request retransmission for a specific CB’ (e.g. via a NACK for the downlink CB, see [0156]) are mapped to the these limitations.  Note that the bits 

With regards to claim 10, You teaches the limitations of claim 1.
	You further teaches wherein each of the CB-level EDCs is a CB-level cyclic redundancy check (CRC) and the TB-level EDC is a TB-level CRC (see at least [0137-0139] ‘CRC attachment’ with regards to the attached parity bits (at the CB level as well as TB level) in figure 10.  The other limitations were previously addressed or are readily apparent).
Allowable Subject Matter
Claims 11-20 and 26-30 are allowed.
Claims 3-5 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/16/2021